DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 12/7/21. Claim 9 is cancelled. Claims 19-22 are new. Claims 1-8, 10-12 and 14-22 are currently pending and an action on the merits is as follows.
Claim Objections
Claim 6 is objected to because of the following informalities:  “arranged run along” should be “arranged to run along”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, 15 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 10 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the protrusion contacts with “a part other than the test site” but it is unclear how this is determined if it even is a determination. Similarly the claim states that the protrusion stretches the skin of the test site while reducing a separation distance between the plurality of sensors and the test site but it is unclear how the protrusion reduces the distance. It seems the distance is merely reduced by attaching the device to the subject or tightening the strap not by the protrusion itself. Additionally, it is unclear if “the distance” in the claim is referring back to the “a distance further than the plurality of sensors” or if it is referring to the distance between the sensor and the test site.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the server processing the biological 
Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where, when or how the time interval is determined from the peaks as there is no claimed peak detection or pulse wave collection. Similarly, it is unclear how the time interval is determined from two different pulse wave peaks. The claim language makes it sound like two peaks from two different waves are used as opposed to the appearance of the first peak at the first sensor and the appearance of the first peak in the same wave at the second sensor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-8, 10-13, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisen et al. US 2014/0200423 in view of Albert US 4,409,983 and Chin US 2007/0260129 and Ogura et al. US 2001/0003792.
Regarding claims 1, 10 and 11, Eisen discloses a measuring apparatus comprising:
 	a wearing portion to be attached to a subject ([¶40][FIG4] strap 32);

 	one or more protrusions supported by the wearing portion, disposed around the sensor unit, extending in a direction away from the wearing portion, and having a wearing portion side and a test site side([¶45][FIG4] structure 40), wherein
 	a respective protrusion of the one or more protrusions is disposed around one or more of the plurality of sensors, extending in a direction away from the wearing portion and having a wearing portion side and a test site side ([FIG4])
 	the test site side of the respective protrusion protrudes a distance further than the plurality of sensors in a direction toward the test site 10when the wearing portion is not attached to the subject ([FIG4]), and
 	the respective protrusion is sized and dimensioned to, when the wearing portion is attached to the subject, cause the test side of the respective protrusion to come into contact with a periphery of the test site and be deformed to reduce the distance and permit the plurality of sensors to contact the test site ([¶44][FIG16D]structure 40 contacts the wrist first and would stretch the skin in some way and is made of flexible material such as silicon)
 	each of the plurality of sensors includes a portion configured to contact test site to acquire the biological information ([FIG16D]).
 	Eisen does not specifically disclose the sensor is supported by the wearing portion via an elastic body that is centrally located within the protrusion when viewed in the plan view, a bottom surface of the elastic body is attached to a rear surface of the wearing portion, the sensor is protruded from a top surface of the elastic body, through an opening in a front surface of the 
 	Eisen does not specifically disclose a top of the test site side of the respective protrusion has an uneven pattern configured to grip a skin of the periphery of the test site. Chin teaches a medical sensor that has a textured surface to grip the skin ([¶38]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Eisen with the teachings of Chin in order to secure the device to prevent dislodgement resulting from everyday activity ([¶38])
 	Eisen discloses a plurality of LEDS along the wrist but does not specifically disclose the plurality of sensor units are arranged run along a predetermined blood vessel of the subject when the wearing portion is worn by the subject. Ogura teaches a similar pulse wave sensor where the sensor are along the artery ([¶5,34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the sensor arrangement of Ogura with the device of Eisen in order to determine pulse wave velocity ([¶5])
	Eisen discloses determine the pulse wave ([¶58,59]) but does not specifically disclose calculating a pulse wave velocity based on the pulse wave. Ogura teaches a similar wrist mounted pulse device that determines pulse wave velocity ([¶5]). Therefore it would have been 
 	

15Regarding claim 2, Eisen discloses the protrusion prevents ambient light from entering the sensor unit when the wearing portion is worn by the subject ([¶44]).
Regarding claim 4, Eisen discloses a portion of the sensor unit to come into contact with the test site includes a convex shape ([FIG3] structure 40 has a convex shape).25
Regarding claim 7, Eisen discloses the wearing portion is a belt to be worn by the subject on the wrist ([¶40]).5
Regarding claim 8, Eisen discloses the biological information is a pulse wave ([¶58,59]).
20PO162587-US 25/27Regarding claim 12, Eisen discloses the protrusion at least partially has elasticity or flexibility ([¶44] the structure 40 is flexible).
Regarding claim 13, Eisen discloses the5 protrusion at least partially has a slit ([FIG5] 44).
Regarding claims 16-18, Eisen discloses the centrally located sensor includes a light emitting element and a photodetector that receives light emitted from the light emitting element ([FIG16D] emitter 71 and detector 73).
Regarding claims 19-22, Ogura teaches a processor is configured to calculate the pulse wave velocity by using a formula of PWV=AD/AT, where PWV is the pulse wave velocity, AT is a time interval between a first peak time of a first pulse wave acquired by a first sensor of the plurality of sensors and a second peak time of a second pulse wave acquired by a second sensor of the plurality of sensors, and AD is a distance between the first sensor and the second sensor ([¶5]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisen et al. US 2014/0200423 and Albert US 4,409,983 and Chin US 2007/0260129 and Ogura et al. US 2001/0003792 in view of Koike et al. US 6,571,114.
Regarding claim 3, Eisen discloses that the structure 40 attached to shield ambient light and can be made of plastic ([¶44]) but does not specifically disclose being made of light-shielding resin. Koike teaches a handheld sensor that uses a light-shielding resin ([C3 L51-56]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the plastic structure 40 of Eisen with the resin of Koike as it is no more than the substitution of equivalent parts
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisen et al. US 2014/0200423 and Albert US 4,409,983 and Chin US 2007/0260129 and Ogura et al. US 2001/0003792in view of Aizawa US 2002/0188210.
Regarding claim 6, Eisen discloses a plurality of LEDS along the wrist but does not specifically disclose the plurality of sensor units are arranged run along a predetermined blood vessel of the subject when the30 wearing portion is worn by the subject. Aizawa teaches a similar pulse wave sensor where the sensor are along the artery ([¶26]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the sensor arrangement of Aizawa with the device of Eisen in order to better detect the pulse wave from the artery ([¶27]).P0162587-US 24/27
Claims 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisen et al. US 2014/0200423 and Albert US 4,409,983 and Chin US 2007/0260129 and Ogura et al. US 2001/0003792 and Venkatraman et al. US 2014/0316305.
Regarding claim 15, Eisen discloses a measuring apparatus comprising:
 	a wearing portion to be attached to a subject ([¶40][FIG4] strap 32);
 	5a plurality of sensors each of which acquires biological information of the subject while being supported by the wearing portion and in contact with a test site of the subject ([¶45][FIG4] sensor comprising 50 and 52); and
 	one or more protrusions supported by the wearing portion, disposed around the sensor unit, extending in a direction away from the wearing portion, and having a wearing portion side and a test site side([¶45][FIG4] structure 40), wherein
 	a respective protrusion of the one or more protrusions is disposed around one or more of the plurality of sensors, extending in a direction away from the wearing portion and having a wearing portion side and a test site side ([FIG4])
 	the test site side of the respective protrusion protrudes a distance further than the plurality of sensors in a direction toward the test site 10when the wearing portion is not attached to the subject ([FIG4]), and
 	the respective protrusion is sized and dimensioned to, when the wearing portion is attached to the subject, cause the test side of the respective protrusion to come into contact with a periphery of the test site and be deformed to reduce the distance and permit the plurality of sensors to contact the test site ([¶44][FIG16D]structure 40 contacts the wrist first and would stretch the skin in some way and is made of flexible material such as silicon)

 	Eisen does not specifically disclose the sensor is supported by the wearing portion via an elastic body that is centrally located within the protrusion when viewed in the plan view, a bottom surface of the elastic body is attached to a rear surface of the wearing portion, the sensor is protruded from a top surface of the elastic body, through an opening in a front surface of the wearing portion and in the plan view a size of the top surface of the elastic body is greater than the size of the opening and the size of the opening is greater than the a size of the centrally located sensor portion. Albert teaches a similar wrist mounted monitor where the sensors are support on the wearable portion by an elastic member of the appropriate dimensions ([FIG7] elastic body 26 and sensor unit 22). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the elastic structure of Albert with the device of Eisen in order to bias the sensor against the user’s skin and filter out high frequency components ([C4 L4-8]).
 	Eisen does not specifically disclose a top of the test site side of the respective protrusion has an uneven pattern configured to grip a skin of the periphery of the test site. Chin teaches a medical sensor that has a textured surface to grip the skin ([¶38]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Eisen with the teachings of Chin in order to secure the device to prevent dislodgement resulting from everyday activity ([¶38])
 	Eisen discloses a plurality of LEDS along the wrist but does not specifically disclose the plurality of sensor units are arranged run along a predetermined blood vessel of the subject when the wearing portion is worn by the subject. Ogura teaches a similar pulse wave sensor where the 
	Eisen discloses determine the pulse wave ([¶58,59]) but does not specifically disclose calculating a pulse wave velocity based on the pulse wave. Ogura teaches a similar wrist mounted pulse device that determines pulse wave velocity ([¶5]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the calculation of Ogura with the device of Eisen in order to allow for the determination of arterial elasticity and arteriosclerosis ([¶4]).
 	Eisen does not specifically disclose that the sensor is a unibody construction. Venkatraman teaches a similar wrist mounted device that uses a unibody LED sensor ([¶142-143]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Eisen with the sensor of Venkatraman as it is no more than the simple substitution of one known prior art element for another and would allow for the elimination of extra light receivers as they are all located in the same body in Venkatraman. 
Regarding claim 14, Eisen discloses a display unit ([¶41]) but not that it receives information from a server that processes the biological information acquired by the measuring apparatus and displays the received information. Venkatraman teaches a similar wrist mounted sensor device that communicates with a server for processing the biological information ([¶262,281]). Therefore it would have been obvious to one to ordinary skill in the art prior to the time of filing to combine the server of Venkatraman with the device of Eisen as it is no more than use of known techniques to improve similar devices in the same way.
Regarding claim 5, Eisen discloses a plurality of sensor units and the protrusion disposed around the plurality of sensor units ([¶45] the structure surrounds all the LEDs and detector).
Response to Arguments
Applicant’s arguments with respect to claim 12/7/20 have been considered but are moot because the arguments do not apply to the current rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Varma et al. US 2014/0364749 and Kondo et al. US 2016/0058311.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL CATINA/
Examiner, Art Unit 3791

 /RAJEEV P SIRIPURAPU/ Primary Examiner, Art Unit 3793